        Case 2:17-cv-02596-CKD Document 52 Filed 06/04/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                             UNITED STATES DISTRICT COURT

 9                                  FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RONNIE G. YOUNG,                                       No. 2:17-cv-02596-CKD-P
12                                Plaintiff,
                                                             ORDER
13              v.
14    LEE, et al.,
15                                Defendants.
16
                Plaintiff is a county jail inmate proceeding pro se and in forma pauperis in this federal
17
     civil rights action filed pursuant to 42 U.S.C. § 1983. Following the screening of the original
18
     complaint in this case, plaintiff filed a notice of election indicating that he wanted time to file a
19
     first amended complaint.
20
               Accordingly, IT IS HEREBY ORDERED that plaintiff has 30 days from the date of this
21
     order to file a first amended complaint in accordance with the terms of this court’s May 15, 2020
22
     screening order.
23
     Dated: June 4, 2020
24                                                          _____________________________________
25                                                          CAROLYN K. DELANEY
                                                            UNITED STATES MAGISTRATE JUDGE
26
27
     12/youn2596.elected36.docx
28
                                                             1
